Citation Nr: 1209413	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right fifth finger, claimed as due to VA treatment.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1970 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, while the Veteran's claim was still pending before the Board, the Board received notice that the Veteran had passed away on July 1, 2010.  In accordance with established appellate practices, by an August 2010 decision, the Board dismissed the Veteran's pending appeal without prejudice to the appellant.

In July 2011, the appellant, in her capacity as the surviving spouse, requested to be substituted as the claimant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  A July 2011 decisional letter granted the request for substitution.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

As was explained in the Introduction, the Veteran had a claim for compensation under 38 U.S.C.A. § 1151 for the amputation of his right fifth finger that was pending before VA at the time of his death in July 2010.  The appellant, in her capacity as the surviving spouse, requested that she be substituted as the claimant for this appeal, and her request for substitution was granted.

In the July 2011 decisional letter advising the appellant that her request for substitution had been granted, she was also advised that because the Veteran's appeal had been certified to the Board prior to his death, and was pending the Board's review at the time of his death, the RO was required to return the Veteran's claims file to the Board for their disposition.  However, the Board notes that a key difference in claims involving the substitution of parties (versus claims for accrued benefits) is that such claims are not closed on the date of death of the original claimant.  Instead, they remain open for the submission and development of any pertinent additional evidence.  This means that a substitute claimant may submit additional evidence in support of the claim, and that VA is also responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  See 38 U.S.C.A. § 5121A; see also VBA Fast Letter 10-30 (Aug. 10, 2010).  

Because the Veteran's claims file was returned immediately to the Board after the appellant's request for substitution was granted, it is not readily apparent from the record that she was advised (or aware) of her right to identify/submit additional information or evidence in support of the claim.  Notably, she is not currently being assisted by a representative, and it is unclear whether she has been advised that she has the right to appoint a representative to assist her in her claim.

Finally, the Board notes that prior to his death, the Veteran submitted several statements to explain why he believed he was entitled to compensation under 38 U.S.C.A. § 1151 for the amputation of his right fifth finger.  Specifically, he alleged that after he broke his finger in October 2006, and it was surgically repaired and reset with pins (in December 2006), the finger became infected several weeks later (in January 2007).  He sought treatment from the physician who had reset his finger, and was told that the infection resulted from the pins being left in for too long.  The finger was lanced, the infection drained, and the pins were removed.  Antibiotics were prescribed, and seemed to cure the infection.  However, several months later (in June 2007), the finger again became infected and he was required to seek treatment at the VA outpatient clinic in Billings, Montana.  This time, antibiotics were not prescribed for the infection immediately, and he alleged that such delay ultimately led to the amputation of his right fifth finger.
The Veteran was afforded two VA examinations (in October 2007, with an addendum opinion in November 2007, and in September 2008).  In October 2007, the Veteran's entire medical history as it related to the amputated right fifth finger was reviewed, and his hand was examined.  After consulting with an orthopedist, in November 2007, the VA examiner (a nurse practitioner) opined that there was "no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar findings of fault on the part of the VA, or by an event not reasonably foreseeable."  She stated that the need for the right finger amputation was clearly explained to the Veteran by his treating physicians, and that the determination for the amputation was supported by an orthopedic surgeon at that time.  However, it was not the Veteran's contention that the amputation of his right fifth finger was not medically indicated; rather, he alleged that inadequate care on the part of VA precipitated the need for the amputation.

On September 2008 VA examination, the examiner who conducted the October 2007 VA examination and provided the November 2007 addendum opinion, reviewed the Veteran's claims file anew to address the Veteran's specific contention that had his finger been treated with antibiotics immediately when he first presented for treatment in June 2007, he would not have had to amputate his right fifth finger.  After discussing the Veteran's claim with an orthopedic surgeon, the VA examiner opined that there was "no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the treatment that the veteran received when he presented for care on June 1, 2007, which ultimately resulted in the amputation of the finger."  She explained that based on the pathology report for the Veteran's amputated finger, it was clear he suffered from chronic osteomyelitis.  Chronic osteomyelitis, she then noted, "[did] not develop in 7 days but over a longer period of time."  Therefore, even if the Veteran had been prescribed oral antibiotics when he first presented for treatment in June 2007, that "would not have changed the course of events."

While the September 2008 VA examination addresses the question of whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when the Veteran presented for treatment in June 2007, it does not address the postoperative care he received after the initial surgery.  In particular, the Veteran has stated that when he sought treatment for his infected finger in January 2007, he was told by the physician who operated on his finger that the infection was a result of pins having been left in for too long.  The September 2008 VA examiner's opinion/report also suggests that the Veteran's chronic osteomyelitis was likely present for a period of time prior to June 2007, when he became aware of the infection and sought treatment for such.  Consequently, another VA medical opinion is needed to ascertain whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA regarding the events leading up to the first finger infection, or whether the infected finger was an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should send the appellant a letter providing her the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  She should also be advised of her right to appoint a representative in the matter before VA.  The appellant should have ample opportunity to respond; if any further development is indicated (based on her response(s)), such development should be arranged.  

2. 	The RO should then forward the Veteran's claims file (to include this remand) to the October 2007 and September 2008 VA examiner/opinion provider for review and an addendum opinion that addresses the following questions:

(A) Was there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the December 2006/January 2007 postoperative care provided to the Veteran? 

(B) If it is found that there was no relevant instance of fault on the part of VA in the postoperative care provided to the Veteran, please indicate whether the Veteran's initial infection (and ultimate amputation) of the right fifth finger was due to an event not reasonably foreseeable as a consequence of VA treatment/care provided.

The consulting provider must explain the rationale for all opinions.

If the October 2007/September 2008 VA examiner is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to an orthopedist for review and a medical opinion that addresses the questions posed above.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

